Green, J.,
delivered the opinion of the court.
The condition in the bond is sufficiently-broad to cover the state of facts presented in the record. Although the condition of a bond may not embrace every thing required by the act of assembly to be stipulated in such condition, nevertheless, a judgment may be rendered on it to the extent of the condition, or commensurate with the undertaking of the party. This has been the constant practice of this court, when "appeal bonds are required to be conditioned for the payment of debt, damages and costs. If the condition be for the payment of damages and costs, we give judgment to that extent only; and if for costs alone, the judgment will be but for costs. 2 Yerg. Rep. 83: 3 Yerg. Rep. 4 Yerg. Rep. 198, 496.
The circuit court erred in refusing to give judgment on the bond against the security, and therefore the judgment must be reversed, and such judgment rendered as the circuit court ought to have given.
Judgment reversed.